Case 1:13-cv-07501-GBD Document 135 Filed QS/05/20 - Page. 1. Of bear eme nie

UNITED STATES DISTRICT COURT Pes.
SOUTHERN DISTRICT OF NEW YORK

  

ee a x
WINSTON HENVILL, :

Plaintiff,

ORDER
-against-
13 Civ. 7501 (GBD)

METROPOLITAN TRANSPORTATION
AUTHORITY et al.,

Defendants.
a x

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 27, 2020 to August 12, 2020 at 9:45 am.

Dated: New York, New York
May 5, 2020
SO ORDERED.

wm 5 Donahe

ange DANIELS
nitedStates District Judge

 

 

 

 

 
